SUPPLEMENTAL OPINION ON MOTION FOR REHEARING
On motion for rehearing the State insists that this court erred in its original opinion by not applying the Almanza1 test.
So that no doubt will exist in the State’s mind, the Court has elected to supplement its original opinion of May 27, 1987 to provide further explanation for our judgment. The original opinion is hereby ordered to be published along with this supplemental opinion.
The Almanza test was not applied, because the Court of Criminal Appeals, in Stone v. State, 703 S.W.2d 652 (Tex.Crim.App.1986) (en banc), the case upon which this Court relies in its original decision, and a case decided after Almanza, in a similar fact situation, declined to apply the Alman-za test.
Furthermore, it seems elementary that if Almanza were applied, the failure to submit the issue in question for jury determination, amounted to “some” harm, because if the jury had determined the issue favorably to the appellant, the stop would have been illegal, thus the appellant would have been acquitted. See Arline v. State, 721 S.W.2d 348 (Tex.Crim.App.1986) (in the Almanza analysis, “some” harm means any harm.)
The State’s motion for rehearing is overruled.
HECHT, J., files a concurring opinion.

. Almanza v. State, 686 S.W.2d 157 (Tex.Crim. App.1984) (opinion on rehearing).